COURT OF APPEALS FOR THE
                                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                                   ORDER ON MOTION

Cause number:                   01-15-00733-CV
Style:                          In the Interest of D.R.L., C.L.W., Jr. and A.E.L., Children


Date motion filed*:             October 8, 2015
Type of motion:                 First Unopposed Motion for Extension of Time to File Brief
Party filing motion:            Appellant M.A.L.
Document to be filed:           Appellant Brief

If motion to extend time:
         Original due date:                           September 29, 2015
         Number of previous extensions granted:                  0       Current Due date: September 29, 2015
         Date Requested:                              October 30, 2015

Ordered that motion is:

                 Granted
                  If document is to be filed, document due: October 19, 2015
                           The Court will not grant additional motions to extend time absent extraordinary circumstances.
                 Denied
                 Dismissed (e.g., want of jurisdiction, moot)
                 Other: _____________________________________
          Appellant, M.A.L., filed her appellant’s brief on October 19, 2015. Accordingly, we grant appellant’s motion and
          extend the time to file appellant’s brief to October 19, 2015.




Judge’s signature: /s/ Terry Jennings
                   


Date: October 27, 2015